Title: Reuben Haines to Thomas Jefferson, 24 February 1818
From: Haines, Reuben,Academy of Natural Sciences of Philadelphia
To: Jefferson, Thomas


                    
                        Philadelphia, 
              2rd month (Feby) 24th 1818
                    
                    At a meeting of the Academy of Natural Sciences of Philadelphia, held on the 27th ultimo
                    Thomas Jefferson of Monticello
                    was duly elected a Corresponding member.
                    The object of this institution being the promotion of all the various branches of Natural Science, especially the investigation of the natural productions of the United States, we shall be happy to receive, and communicate any information tending to its accomplishment.
                    As the Natural History of a country can only be properly investigated by a collection of its natural productions, we have accordingly commenced the formation of a Museum of Natural History, to which we solicit the attention of our members.
                    
                        Reuben Haines{CorrespondingSecretary.
                    
                